DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 3, 7, 9, and 11-15 are pending and under consideration on the merits.  
Claims 3 and 7 remain in condition for allowance.  
Status of the Rejections
 
The 35 USC 112(b) rejection is withdrawn in view of the amendment.
The 103 rejections are maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as unpatentable over CN103600088 (2016) as evidenced by the English translation thereof.
All references to the page numbers of CN103600088 are with respect to the English translation unless indicated otherwise.
CN103600088 discloses the preparation of silver nanoparticles having a diameter of 20-150 nm (page 3, line 86), which encompasses the diameter of 135 nm recited by base claim 3, thus rendering the claimed diameter prima facie obvious.  See MPEP 2144.05.  CN103600088 further discloses that the nanoparticles absorb at 454 nm on the UV-Visible spectrum as recited by base claim 3 (see Figure 3 of the original document).  
prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (The claims were directed to a zeolite manufactured by mixing together various inorganic materials in solution and heating the resultant gel to form a crystalline metal silicate essentially free of alkali metal. The prior art described a process of making a zeolite which, after ion exchange to remove alkali metal, appeared to be “essentially free of alkali metal.” The court upheld the rejection because the applicant had not come forward with any evidence that the prior art was not “essentially free of alkali metal” and therefore a different and unobvious product.). Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (The prior art disclosed human nerve growth factor (b-NGF) isolated from human placental tissue. The claim was directed to b-NGF produced through genetic engineering techniques. The factor produced seemed to be substantially the same whether isolated from tissue or produced through genetic engineering. While the applicant questioned the purity of the prior art factor, no concrete evidence of an unobvious difference was presented. The Board stated that the 
Here, the silver nanoparticles of CN103600088 exhibit all of the properties recited by base claim 1 as discussed above.  Consequently, the claimed product is the same or similar to that of the prior art, such that the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.
Claims 11-15 are rejected under 35 U.S.C. 103 as unpatentable over CN103600088 (2016) as evidenced by the English translation thereof as applied to claim 9 above, and further in view of Yacaman (US Pat. Pub. 2006/0115536; of record).
The teachings of CN103600088 are relied upon as discussed above, but CN103600088 does not further expressly disclose that the nanoparticles are formulated into a pharmaceutical composition with a carrier (claim 11) such as the carriers recited by claim 12 and that further comprises an additive of claims 13-14, nor that the composition is in a unit dosage form of claim 15 such as a tablet, pill, or capsule.
Yacaman discloses that silver nanoparticles may be administered with a pharmaceutical carrier for antimicrobial/viral effects, and in the form of, for example, tablets, pills, or capsules (paragraphs 2, 47, 129,140), and may comprise additives such 
As to claims 11-15, It would have been it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the silver nanoparticles of CN103600088 as discussed supra by formulating them into a pharmaceutical composition having desirable antiviral/microbial effects in the form of a tablet, pill, or capsule, and comprising additives such as glycols, starches, magnesium stearate, lactose (a sugar), binders, sweeteners, flavoring agents, or preservatives, since Yacaman expressly teaches that silver nanoparticles can have useful antiviral and antimicrobial effects when formulated as a composition having such additives and in the form of a pill, tablet, or capsule. Such a modification is merely the combining of prior art elements according to known methods to yield predictable results, which is prima facie obvious.  MPEP 2143.  
Response to Applicant’s Arguments
Applicant argues that the structure implied by a product by process claim must be considered when assessing patentability, and argues that it is quite clear that silver nanoparticles produced from pigeon dung as claimed are different than nanoparticles produced from gold seed crystals as in Zong.
In response, the Office agrees that the structure implied by the present claims must be considered.  Based upon the evidence currently of record, however, the structure of the Zong nanoparticles appears to read on the structure implied by the process steps recited by the claims.  Applicant has not pointed to any actual structural differences between the claimed nanoparticles and the Zong nanoparticles.  Rather, 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GAREN GOTFREDSON/Examiner, Art Unit 1619 


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619